DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment
Acknowledgement is made of Amendment filed February 26, 2021.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne et al. (US Patent No.: 5273358).
For claim 1, Byrne et al. disclose the claimed invention comprising: a housing (reference numerals 21, 34, 68, figure 1) comprising an air inlet aperture (reference 

    PNG
    media_image1.png
    685
    656
    media_image1.png
    Greyscale

For claim 3, Byrne et al. disclose the diffuser comprising a wall (figure 1, also see figure above for claim 1, also reference numerals 40, 41) comprising at least one corner (see figures 1, 4).  
For claim 4, Byrne et al. disclose the housing further comprising an exhaust aperture (see figure 1, also figure above for claim 1).  

For claim 9, Byrne et al. disclose the motor (reference numeral 24) operatively driving the fan (reference numeral 60, figure 1, also see figure above for claim 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Byrne et al. as applied to claims 1 and 4 above, and further in view of Boozer (US Patent Application Pub. No.: US 2015/0351589 A1).
For claim 2, Byrne et al. disclose the claimed invention except for the diffuser comprising a curved wall.  Having a curved wall for a diffuser is a known skill in the art as exhibited by Boozer which discloses the diffuser (reference numeral 22) comprising a curved wall (reference numeral 26, see figure 5), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a curved wall as disclosed by Boozer for the diffuser of Byrne et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

For claim 7, Byrne et al. disclose the claimed invention except for the air inlet port further comprising a grill.  Boozer discloses the air inlet port (reference numeral 18) further comprising a grill (reference numeral 20, see figures 2, 3), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a grill as disclosed by Boozer for the air inlet port of Byrne et al. for predictably providing desirable configuration for facilitating the proper functioning of the device.  

Allowable Subject Matter
Claims 10-20 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  While the prior art disclose some of the claimed invention as explained above and in previous Office actions, the prior art of record do not sufficiently disclose the combination of features including a motor baffle member disposed about at least a .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 and 7-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX W MOK whose telephone number is (571)272-9084.  The examiner can normally be reached on 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALEX W MOK/Primary Examiner, Art Unit 2834